12-722
         Turkman v. Holder
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A089 843 491
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                           DENNIS JACOBS,
 8                                Chief Judge,
 9                           RALPH K. WINTER,
10                           SUSAN L. CARNEY,
11                                Circuit Judges.
12
13       _____________________________________
14
15       ISMAIL TURKMAN,
16                Petitioner,
17
18                            v.                                12-722
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:                   Justin Conlon, North Haven, CT.
26
27       FOR RESPONDENT:                   Stuart F. Delery, Acting Assistant
28                                         Attorney General; Daniel E. Goldman,
29                                         Senior Litigation Counsel; Jonathan
 1                           Robbins, Trial Attorney, Office of
 2                           Immigration Litigation, United
 3                           States Department of Justice,
 4                           Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Ismail Turkman, a native and citizen of

11   Turkey, seeks review of a January 26, 2012, order of the

12   BIA, affirming a January 11, 2010, decision of Immigration

13   Judge (“IJ”) Philip Verrillo, denying his application for

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).   In re Ismail Turkman,

16   No. A089 843 491 (B.I.A. Jan. 26, 2012), aff’g No. A089 843

17   491 (Immig. Ct. Hartford Jan. 11, 2010).   We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   both the IJ’s and the BIA’s opinions “for the sake of

22   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

23   2008).   The applicable standards of review are

24   well-established. See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

25   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                   2
 1       Turkman an ethnic Turk, argues that he suffered past

 2   persecution in Turkey, and faces future persecution as a

 3   result of his forcible recruitment by a Kurdish separatist

 4   group. He claims he was targeted and persecuted on account

 5   of his membership in several particular social groups.

 6   Turkman testified that he did not know why the Kurdish group

 7   asked him to join, except expand their size.     The IJ

 8   concluded that recruitment to augment the group’s size does

 9   not establish eligibility for asylum.   See INS v. Elias-

10   Zacarias, 502 U.S. 478, 482-83 (1992); Rodas Castro v.

11   Holder, 597 F.3d 93, 104 (2d Cir. 2010).

12       The IJ’s findings are supported by substantial evidence

13   and do not indicate that the IJ mischaracterized or ignored

14   the record evidence.   See Xiao Ji Chen v. U.S. Dep’t of

15   Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006); Wei Guang

16   Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).

17       The BIA expressed “agreement” with the IJ that the

18   particular social groups proposed by Turkman are not legally

19   cognizable for purposes of the asylum statute. That is

20   likely error because the IJ did not make such a finding.

21   However, no remand is required because the BIA recited an

22   “alternative and sufficient basis” for its decision: that


                                   3
 1   Turkman did not establish persecution “on account of” any

 2   such membership.    Cao He Lin v. U.S. Dep’t of Justice, 428

 3 F.3d 391, 401 (2d Cir. 2005).

 4          Turkman also argues that he faces persecution by the

 5   Turkish government because they will perceive him as a

 6   sympathizer or supporter of the Kurdish group that recruited

 7   him.    However, as the IJ noted Turkman had not been harmed

 8   by the Turkish government and had not reported any of his

 9   interactions with the Kurdish group to the authorities.       See

10   Chun Gao v. Gonzales, 424 F.3d 122, 129 (2d Cir. 2005)

11   (describing imputed political opinion claims).    Turkman

12   argues that the Turkish government persecutes suspected

13   Kurdish rebels and sympathizers, he offers nothing but his

14   speculation that the government employed undercover agents

15   and might harm him if they thought he belonged to the

16   Kurdish group who unsuccessfully tried to recruited him.

17   See Jian Wen Wang v. BCIS, 437 F.3d 276, 278 (2d Cir. 2006)

18   (speculative claims of future persecution do not establish

19   eligibility for asylum).    Accordingly, the agency did not

20   err in denying Turkman’s applications for asylum or

21   withholding of removal.    See Lecaj v. Holder, 616 F.3d 111,

22   119 (2d Cir. 2010).    Turkman does not challenge the agency’s


                                     4
 1   denial of his application for protection under the CAT.

 2       For the foregoing reasons, the petition for review is

 3   DENIED.   As we have completed our review, any stay of

 4   removal that the Court previously granted in this petition

 5   is VACATED, and any pending motion for a stay of removal in

 6   this petition is DISMISSED as moot.    Any pending request for

 7   oral argument in this petition is DENIED in accordance with

 8   Federal Rule of Appellate Procedure 34(a)(2), and Second

 9   Circuit Local Rule 34.1(b).

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk
12
13




                                    5